
	

113 S1290 IS: Protecting Domestic Violence and Stalking Victims Act of 2013
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1290
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Ms. Klobuchar (for
			 herself and Ms. Hirono) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect victims of stalking from gun
		  violence.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Domestic Violence and
			 Stalking Victims Act of 2013.
		2.Addition of dating
			 partners and individuals subject to restraining orders
			(a)DefinitionSection
			 921(a) of title 18, United States Code, is amended—
				(1)by striking
			 paragraph (32) and inserting the following:
					
						(32)The term intimate
				partner—
							(A)means with respect to a person, the
				spouse of the person, a former spouse of the person, an individual who is a
				parent of a child of the person, and an individual who cohabitates or has
				cohabited with the person; and
							(B)includes—
								(i)a dating partner (as defined in
				section 2266); and
								(ii)any other person similarly
				situated to a spouse who is protected by the domestic or family violence laws
				of the State or tribal jurisdiction in which the injury occurred or where the
				victim resides.
								;
				and
				(2)in paragraph
			 (33)(A)(ii)—
					(A)by inserting
			 intimate partner, after former spouse,;
			 and
					(B)by inserting
			 intimate partner, after a spouse, each place it
			 appears.
					(b)Addition of
			 stalkingSection 922 of title
			 18, United States Code, is amended—
				(1)in subsection
			 (d)—
					(A)in paragraph
			 (8)(ii), by striking or at the end;
					(B)in paragraph (9),
			 by striking the period at the end and inserting ; or; and
					(C)by inserting
			 after paragraph (9) the following:
						
							(10)has been
				convicted in any court of a misdemeanor crime of
				stalking.
							;
				and
					(2)in subsection
			 (g)—
					(A)in paragraph
			 (8)(C)(ii), by striking or at the end;
					(B)in paragraph (9),
			 by striking the comma at the end and inserting ; or; and
					(C)by inserting
			 after paragraph (9) the following:
						
							(10)has been
				convicted in any court of a misdemeanor crime of
				stalking,
							.
				
					
